Citation Nr: 0833933	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability, to include as due to residuals of cold injury.

2.  Entitlement to service connection for bilateral hand 
disability, to include as due to residuals of cold injury.

3.  Entitlement to service connection for bilateral knee 
disability, to include as due to residuals of cold injury.

4.  Entitlement to service connection for a back disability, 
to include as due to residuals of cold injury.


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to August 
1947.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record fails to 
establish that the veteran's current bilateral knee 
disability, to include arthritis, is causally related to the 
veteran's active service.

2.  The competent clinical evidence of record fails to 
establish that the veteran's current bilateral foot 
disability, to include arthritis, is causally related to the 
veteran's active service.

3.  The competent clinical evidence of record fails to 
establish that the veteran's current back disability, to 
include arthritis, is causally related to the veteran's 
active service.

4.  The competent evidence of record does not demonstrate 
that the veteran has a currently diagnosed bilateral hand 
disability.


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in, or 
aggravated by, active service and may not be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Bilateral foot disability was not incurred in, or 
aggravated by, active service and may not be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  A back disability was not incurred in, or aggravated by, 
active service and may not be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Bilateral hand disability was not incurred in, or 
aggravated by, active service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007 Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.
 
In the present case, VA issued VCAA notification to the 
appellant in September 2006, prior to the initial 
adjudication of the claims. This letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence and provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

With regard to the duty to assist, the record contains 
private medical reports.  The Board notes that the record 
does not contain the veteran's service medical records.  
Requests were made to the National Personnel Records Center 
(NPRC) for the veteran's service medical records, but no 
records were on file as they had been destroyed in a fire in 
1973.  The veteran was asked to submit copies of any of these 
records that he had in his possession.  The Board is mindful 
that, in a case such as this, where service medical records 
are unavailable, there is a heightened obligation to explain 
our findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  

Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  The Board notes that 
to date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion as to the etiology of the 
veteran's disabilities.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d)(West 2002) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A(c)(4) (West 2002).  In this case, 
however, there is no evidence of any event, injury or disease 
during the veteran's service relevant to any disability at 
issue.  As such, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). Thus, based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1. Knees, Back, and Feet

The veteran asserts that service connection is warranted a 
back disability and bilateral foot and knee disabilities, to 
include as due to residuals of a cold injury.  In this 
regard, in order to establish service connection on a direct 
basis the veteran must provide evidence of a current 
disability, an in-service injury or disease and a nexus 
between the current disability and in-service injury or 
disease.  With respect to a current disability, private 
treatment records dated from 2004 to 2006 show that the 
veteran has complained of experiencing pain and/ or swelling 
in his feet, back, and knees.  Such records also reflect that 
he has been diagnosed with osteoarthritis, degenerative joint 
disease of the back, and bilateral lower extremity edema. 

However, the Board observes that the record does not reflect 
the occurrence of an in-service injury or disease.  The 
veteran asserts that he incurred cold injury in Japan, and 
that he injured his feet, knees, and back because of 
excessive walking and training activities in Japan.  Although 
he contends that he was hospitalized for such conditions 
during service, there is unfortunately, no evidence of record 
that corroborates this contention.  The Board recognizes that 
the veteran's service medical records have been reported to 
be unavailable.  However, the veteran was provided the 
opportunity to submit alternate forms of evidence.

Although the veteran asserts that his current back, and 
bilateral foot and knee, disabilities, to include as 
residuals of a cold injury, are related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that has experienced foot, back and knee 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Moreover, no competent clinical evidence of record 
establishes that the veteran's current back and bilateral 
foot and knee disabilities, initially demonstrated by the 
record years after service, are etiologically related to any 
incident of service.  Therefore, in the absence of any 
medical evidence that the veteran's current back and 
bilateral knee and foot disabilities are etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of such disabilities in 2004, 
years after his discharge from service, to be too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board 
finds that the veteran is not entitled to a grant of service 
connection on a nonpresumptive direct-incurrence basis for 
his current back, and bilateral foot and knee, disabilities.

In order to establish service connection on a presumptive 
basis, the veteran's osteoarthritis and degenerative joint 
disease must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  38 C.F.R. §§ 3.307, 3.309.  In this case, 
there is no evidence that the veteran's arthritis manifested 
itself to a compensable degree within one year of his 
separation from service.  In fact, the record reflects that 
the first reported clinical diagnosis of arthritis was in 
2005, which was many years after service.  Hence, the Board 
finds that evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for his current osteoarthritis and degenerative joint 
disease.

Therefore, in the absence of any documented clinical evidence 
of record that the veteran's back, and bilateral foot and 
knee, disabilities are related to service, the Board finds 
that the negative evidence of record is of greater probative 
value than his statements in support of his claims.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a back disability, bilateral knee 
disability, and bilateral foot disability, and the claims 
must be denied.

2.  Bilateral Hand 

The veteran asserts that service connection is warranted for 
bilateral hand disability to include as due to residuals of a 
cold injury in Japan.  However, as noted above, there is 
unfortunately, no evidence of record that corroborates this 
contention because the veteran's service medical records have 
been reported to be unavailable.

Nevertheless, with respect to a current disability, the 
record also does not demonstrate that the veteran has 
complained of, or sought treatment for, or been diagnosed 
with a current bilateral hand disability.  Therefore, as the 
evidence of record does not demonstrate that the veteran has 
current bilateral hand disability, the Board concludes that 
an award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

In conclusion, although the veteran asserts that he has 
current bilateral hand disability, to include as due to 
residuals of a cold injury, which is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that has experienced hand symptomology.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, in the absence of any 
documented clinical evidence of record that the veteran has 
current bilateral hand disability, the Board finds that the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hand disability and the claim must 
be denied.




ORDER

Entitlement to service connection for bilateral foot 
disability, to include as due to residuals of cold injury, is 
denied.

Entitlement to service connection for bilateral hand 
disability, to include as due to residuals of cold injury, is 
denied.

Entitlement to service connection for bilateral knee 
disability, to include as due to residuals of cold injury, is 
denied.

Entitlement to service connection for a back disability, to 
include as due to residuals of cold injury, is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


